Citation Nr: 1544561	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Attorney Joseph R. Moore


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1964 to February 1967 and from August 1974 to July 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Phoenix, Arizona RO.

The issues of service connection for a psychiatric disability to include PTSD (on de novo review) and for a respiratory disability to include COPD (on de novo review) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final August 2008 Board decision denied the Veteran service connection for PTSD, based essentially on a finding that the claimed in-service stressor event had not been sufficiently corroborated by credible supporting evidence.

2.  Evidence received since the August 2008 Board decision includes unit historical records and a Directory and Station List from October 1965; pertains to an unestablished fact necessary to substantiate a claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.

3.  An October 2005 rating decision denied the Veteran service connection for COPD, based on findings that the available evidence did not support the conclusion that the condition at issue was associated with herbicide exposure.  No new and material evidence was submitted within one year of the decision.

4.  Evidence received since the October 2005 rating decision includes VA treatment records showing a current chronic disability and lay statements from the Veteran contending that he has experienced continuous respiratory problems since service; relates to an unestablished fact necessary to substantiate the claim of service connection for COPD; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has been received, and the claim of service connection for COPD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the benefits claimed (reopening the claims of service connection for PTSD and for COPD) are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A final August 2008 Board decision denied the Veteran service connection for PTSD, based essentially on a finding that the claimed in-service stressor event had not been sufficiently corroborated by credible supporting evidence.

An October 2005 rating decision denied the Veteran service connection for COPD, based on findings that the available evidence did not support the conclusion that the condition at issue was associated with herbicide exposure.  No new and material evidence was submitted within one year of the decision.  The decision is therefore final.

Generally, a rating when the agency of original jurisdiction or the Board denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

A final August 2008 Board decision denied the Veteran service connection for PTSD based essentially on findings that the claimed in-service stressor event had not been sufficiently corroborated by credible supporting evidence.

The evidence of record at the time of the August 2008 Board decision included the Veteran's STRs, VA and private treatment records, a report of a VA examination, and lay statements and hearing testimony by the Veteran.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of a psychiatric disability.  On June 1983 service separation examination, psychiatric findings were normal on clinical evaluation; on contemporaneous medical history, the Veteran denied any history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  

On August 1991 National Guard enlistment examination, psychiatric findings were normal on clinical evaluation; on contemporaneous medical history, the Veteran denied any history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

On August 2003 Vet Center assessment, the Veteran was found to meet the minimum for a PTSD diagnosis per his reported military experience.

On June 2005 VA treatment, the assessment was military related PTSD per the August 2003 Vet Center evaluation.  On September 2005 VA treatment, the results, history, and presentation of neuropsychiatric testing were compatible with the effects of both PTSD and depression, as well as insomnia on cognitive function.  The Veteran demonstrated symptoms of PTSD and a major depressive disorder.

On September 2005 VA general medical examination, the diagnoses included PTSD and major depressive disorder.

A January 2007 memorandum in the claims file includes a formal finding on a lack of information required to verify stressors in connection to the Veteran's PTSD claim.

On March 2007 VA treatment, the diagnosis was PTSD.  The treating psychologist opined, based on the session with the Veteran, a review of the medical record, and a review of documents he brought to the session, that it is more likely than not that the already established and documented diagnosis of PTSD is related to a valid traumatic experience that occurred in the fall of 1965 along the Korean DMZ.

At a June 2007 Board hearing, the Veteran testified that he was subject to a North Korean incursion of his base that occurred in October 1965, while he was temporarily stationed in the DMZ of Korea for training.  He testified that he was assigned to the 702nd Maintenance Battalion, Camp Rice, 2nd Infantry Division but he was on temporary duty for training at the time of the stressor incident and did not have that information.  He submitted an annual historical summary of the 3rd Brigade, 2nd Infantry Division revealing that three explosions had occurred at Company A, 2nd Battalion, 23rd Infantry on October 11 and 12, 1965 at the motor pool and camp.

Evidence received since the August 2008 Board decision consists essentially of VA treatment records reflecting ongoing treatment for PTSD and major depressive disorder, previously unsubmitted unit history records, a buddy statement, and lay statements from the Veteran.

The Veteran submitted a December 2013 buddy statement from an independent veterans' advocate who contended that the evidence supports the Veteran's claim due to combat action.

In September 2015, the Veteran submitted records indicating that the 2nd Battalion was attached to the 2nd Infantry Division near the DMZ in Korea; unit historical records of the 2nd Battalion, 23rd Infantry confirming that grenade explosions occurred in Company A for three consecutive nights in October 1965; and a Directory and Station List from October 1965 showing the physical station locations and APO codes for each deployed unit, with the 702nd Maintenance Battalion stationed during that time at Tonggu, North Korea under APO code 96224, in addition to the 2nd Battalion, 23rd Infantry of the 2nd Infantry Division, and the 2nd Infantry Division itself.  The Veteran's attorney contends that, given the proximity of the Veteran's company to the 2nd Battalion, 23rd Infantry; and that his company was charged with providing support for battalions under the 2nd Infantry Division; and that the 2nd Battalion, 23rd Infantry was under the 2nd Infantry Division, the records support a finding that the Veteran was exposed to the same grenade attacks documented by the 2nd Battalion, 23rd Infantry.

Because service connection for PTSD was previously denied based essentially on a finding that the claimed in-service stressor event had not been sufficiently corroborated by credible supporting evidence, for evidence to be new and material in this matter, it would have to tend to relate to these facts.  The new evidence received since the August 2008 Board decision includes unit history records that appear to place the Veteran's unit in the same location as units whose historical records documented explosions in October 1965.  This evidence is new and addresses the unestablished fact needed to substantiate the Veteran's claim; therefore, it is both new and material.  Accordingly, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App., 110, 117-18 (2010), the claim of service connection for PTSD may be reopened.

De novo review of the claim is discussed in the remand below.   

COPD

The evidence of record at the time of the October 2005 rating decision included the Veteran's service treatment records (STRs), VA treatment records, and lay statements and testimony from the Veteran.

The Veteran's STRs reflect that he was treated for several respiratory illnesses.  In April 1963 and May 1964, he was treated for pneumonia.  In October 1974, he was treated for bilateral viral pneumonia.  In March 1975, he was treated for an upper respiratory infection.  In September 1975, he was treated for an upper respiratory infection and pharyngitis.  In March 1976, he was treated for a probable upper respiratory infection.  In August 1977, he was treated for acute pharyngitis and possible strep throat.  In February 1980, he was treated for bronchitis.  On June 1983 service separation examination, the Veteran's lungs and chest were normal on clinical evaluation; on contemporaneous medical history, he denied any history of asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  

On August 1991 National Guard enlistment examination, the Veteran's lungs and chest were normal on clinical evaluation; on contemporaneous medical history, he denied any history of asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  It was noted that he had been treated for pneumonia at age 32 with no sequelae.

A December 2004 chest X-ray showed mild vascular prominence and was otherwise unremarkable; the assessment was COPD by history.

On September 2005 VA examination, the Veteran was noted to have seen a pulmonary consultant in July 2005; a review of May 2005 pulmonary function tests revealed no airflow obstruction and a mild restrictive deficit; the impression was chronic bronchitis without airflow obstruction.  The examiner noted the Veteran's report of a history of COPD emphysema; however, the examiner cited the pulmonary treatment note stating that the Veteran has chronic bronchitis without any airway disease.  A chest X-ray was normal.  Following a physical examination, the diagnoses included chronic bronchitis without evidence of any kind of obstructive respiratory defect.  No opinion was given regarding etiology.

Evidence received since the October 2005 rating decision consists essentially of VA treatment records reflecting ongoing treatment for chronic bronchitis/COPD, and lay statements from the Veteran.

On April 2006 VA treatment, the Veteran was being followed for chronic bronchitis.  On December 2007 VA treatment, the assessments included COPD.  On July 2008 VA treatment, the assessments included chronic bronchitis; the Veteran reported that he had not smoked in 20 years and had never been much of a smoker.

In support of his current claim, the Veteran contends that long term exposure to hazardous chemicals in service, including sulfuric acid, diesel and jet fumes and exhaust, caused his chronic respiratory disorder.  He submitted statements alleging that he has had continuous respiratory symptoms since service.

Because service connection for COPD was previously denied based on findings that the medical evidence of record did not support the conclusion that the condition at issue was associated with herbicide exposure, evidence otherwise relating his current respiratory disability to service would be new and material.

The Veteran's lay statements that he has had chronic respiratory symptoms since service and that his current disability is due to his exposure to hazardous chemicals therein are new and they are material evidence.  Consequently, the Veteran has offered evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for COPD and raises a reasonable possibility of substantiating the claim.  It is now well-established that the standard for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim of service connection for COPD may be reopened.

De novo review of the claim is discussed in the remand below.   


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.

The appeal to reopen a claim of service connection for COPD is granted.


REMAND

Regarding the Veteran's claim of service connection for PTSD, that is the specific claim adjudicated by the AOJ and developed for appellate review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The Veteran has been assigned diagnoses of major depressive disorder, as well as PTSD.  The rating decision on appeal and the statements of the case addressed only PTSD.  As the AOJ has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

Based on the submission of additional details regarding the occurrence of the North Korean incursion referenced by the Veteran, including the specific location assignments of the Veteran's unit and the unit impacted by the October 1965 explosions, an attempt must be made to verify whether the Veteran's unit was collocated with the unit impacted by the grenade explosions in October 1965.  

Furthermore, the reopening of a claim triggers VA's duty to assist by arranging for an examination to secure a nexus opinion.  The Veteran has not been afforded a VA psychiatric examination that adequately addresses the nature, and etiology, of his psychiatric disability.  

Regarding the claim of service connection for COPD, that is the specific claim adjudicated by the AOJ and developed for appellate review.  However, the Veteran has also been assigned diagnoses of chronic bronchitis.  The rating decision on appeal and the statements of the case addressed only COPD.  As the AOJ has not developed or adjudicated the matter of service connection for a respiratory disability other than COPD, this must be done on remand; the issue is characterized accordingly.  

The Veteran contends that he has had a chronic respiratory condition since service.  The Board notes the Veteran's treatment for several respiratory illnesses in service.  The Veteran has stated (and is competent to observe) that he has had various chronic respiratory symptoms since his separation from service.  The Veteran has not been afforded a VA medical examination that adequately addresses the nature, and etiology, of his respiratory disability.  The questions presented (whether the record supports the Veteran's allegations of continuous respiratory conditions, and whether such disabilities are related to service) are medical questions, and an examination to secure opinions that address these questions is necessary.

Finally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, please send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative opportunity to respond.  Regarding the matter of service connection for respiratory disability other than COPD, please include all VCAA-mandated notice, and afford the Veteran and his representative opportunity to respond.  Arrange for any further development in the matters suggested by his response(s).

2.  The unit history records regarding the 2nd Battalion's duties; the October 1965 grenade explosions in Company A of the 2nd Battalion, 23rd Infantry for three consecutive nights; and the Directory and Station List from October 1965 (showing the same physical station locations and APO codes for the 702nd Maintenance Battalion; the 2nd Battalion, 23rd Infantry of the 2nd Infantry Division; and the 2nd Infantry Division) should be forwarded to the JSRRC, along with any other relevant records, with a request that that organization attempt to verify whether the Veteran's unit, the 702d Maintenance Battalion, was stationed with Company A, 2nd Battalion, 23rd Infantry at the time of the documented grenade explosions in October 1965.  

3.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities at issue.  

4.  Thereafter, the AOJ should arrange for an examination of the Veteran to determine the nature and likely etiology of any respiratory disabilities found.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

a)  Please identify (by medical diagnosis) each respiratory disability found, to include COPD and chronic bronchitis.

b)  As to each disability diagnosed, to include COPD and chronic bronchitis, is it at least as likely as not (a 50% or greater probability) that such was incurred in or is related to the Veteran's active duty service, including due to multiple bouts of pneumonia and/or exposure to chemicals in connection with his job repairing military vehicles? 

The examiner must explain the rationale for all opinions.

5.  The AOJ should also arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should be notified if the Veteran's alleged stressor is verified.  Based on a review of the record and psychiatric examination of the Veteran, the examiner should provide an opinion that responds to the following:  

a)  Please identify (by medical diagnosis) each acquired psychiatric disability entity found or diagnosed during the pendency of this appeal in May 2009.  Specifically, does the Veteran have a diagnosis of PTSD related to a verified stressor event in service?  If no acquired psychiatric disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

b)  Please identify the most likely etiology for any/each acquired psychiatric disability entity (other than PTSD) diagnosed, to include major depressive disorder.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as due to a corroborated event in service)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

6.  After the development sought above, and any additional development deemed necessary, is completed, the AOJ should review the record and readjudicate the claim of service connection for a psychiatric disability (to include psychiatric disabilities other than PTSD) de novo and the claim of service connection for a respiratory disability de novo.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


